Citation Nr: 1733422	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  09-18 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected right hip bursitis with degenerative joint disease (right hip disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran had active service from October 1983 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina.

The Veteran testified at a video conference hearing before the undersigned in September 2012; a copy of the hearing transcript is of record.

This matter was previously before the Board in July 2014 at which time it was remanded for additional development.  In September 2015, the Board denied entitlement to a rating in excess of 10 percent for right hip bursitis with degenerative joint disease.  The Veteran, thereafter, appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand was filed, and on March 7, 2016, the Court issued an Order vacating the September 2015 decision and returned the case to the Board for action consistent with the Joint Motion.

In May 2016, the Board again denied entitlement to a rating in excess of 10 percent for right hip bursitis with degenerative joint disease.  The Veteran thereafter appealed this decision to the Court.  A Joint Motion for Remand was filed, and on May 17, 2017, the Court issued an Order vacating the May 2016 decision and returned the case to the Board for action consistent with the Joint Motion.  The case is now returned to the Board.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. All records in such files have been considered by the Board in adjudicating this matter. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the points raised in the May 2017 Joint Motion, the Board finds that further development in this appeal is necessary.

The Veteran was last afforded a VA examination in August 2014.  There, she reported flare-ups of her right hip disability.  As explained in the Joint Motion, while the examiner stated that he was unable to estimate further loss of motion of describe loss of function during a flare because it would be mere speculation to do so, the examiner did not explain why such a statement would require a resort to mere speculation.  See 38 C.F.R. §§ 4.40, 4.45; Johnson v. Brown, 9 Vet. App. 7 (1996).  As such, remand is required to obtain an adequate opinion as to the extent of any functional loss caused by a flare-up and, if the examiner is unable to provide such an opinion, an explanation as to why such an opinion would require the examiner to resort to mere speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (if the examiner cannot state an opinion without resorting to speculation, he or she must provide a rationale for why that is so). 

Moreover, during the pendency of this appeal, the Court held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The Board has reviewed the August 2014 VA examination and notes that the examiner evaluated the Veteran's right hip in active range of motion; however, it does not appear that examiner performed any passive range of motion testing or testing during weightbearing and non-weightbearing.  Likewise, range of motion testing of the left hip was not conducted.  Consequently, the Board cannot find that the August 2014 VA examination is adequate and a remand is necessary in order to obtain another VA examination that adequately addresses the current severity of the Veteran's right hip disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia, supra.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for her asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all locations of VA treatment or evaluation for her asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  Schedule the Veteran for a VA examination with an appropriate physician so as to determine the current severity of her right hip disability.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed.  The right hip must be tested in both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of the opposite (left hip) undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
Additionally, the examiner should also provide commentary regarding functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  Then, the examiner must estimate the effect of all functional losses, including due to pain, incoordination, lack of endurance, weakness, fatigability, and flare-ups, etc., by equating the disability experienced due to all such losses to loss of motion (stated in degrees) beyond what is shown clinically (e.g., the examiner should estimate the level of disability caused by the combined effect of all functional losses and identify the level of limited motion that would equate to such a level of disability).

All opinions must be accompanied by an explanation. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

